Name: Commission Implementing Regulation (EU) NoÃ 813/2012 of 12Ã September 2012 amending Regulation (EC) NoÃ 718/2007 implementing Council Regulation (EC) NoÃ 1085/2006 establishing an instrument for pre-accession assistance (IPA)
 Type: Implementing Regulation
 Subject Matter: regions and regional policy;  European construction
 Date Published: nan

 13.9.2012 EN Official Journal of the European Union L 247/12 COMMISSION IMPLEMENTING REGULATION (EU) No 813/2012 of 12 September 2012 amending Regulation (EC) No 718/2007 implementing Council Regulation (EC) No 1085/2006 establishing an instrument for pre-accession assistance (IPA) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1085/2006 of 17 July 2006 establishing an Instrument for Pre-Accession Assistance (IPA) (1) (the IPA Regulation) and in particular Article 3(3) thereof, Whereas: (1) Commission Regulation (EC) No 718/2007 of 12 June 2007 implementing Council Regulation (EC) No 1085/2006 establishing an instrument for pre-accession assistance (IPA) (2) provides for detailed rules for the implementation of the IPA Regulation. (2) By Commission Implementing Regulation (EU) No 1292/2011 (3), Regulation (EC) No 718/2007 was amended, inter alia, in order to increase the pre-financing paid by the Commission to the countries benefiting from the human resources development and the rural development components. (3) Although it was the intention of Implementing Regulation (EU) No 1292/2011 to align the specific pre-financing rules for the regional development, the human resources development and the rural development components, a textual error occurred when amending Article 160(3) of Regulation (EC) No 718/2007. This error should be corrected. (4) In addition to the correction of the textual error, the specific pre-financing rules for the regional development, the human resources development and the rural development components should be aligned further by removing the reference to Article 42(1) in Article 160(3) of Regulation (EC) No 718/2007, which is redundant. (5) The provisions laid down in this Regulation are in accordance with the opinion of the IPA Committee, HAS ADOPTED THIS REGULATION: Article 1 In Article 160 of Regulation (EC) No 718/2007, paragraph 3 is replaced by the following: 3. In addition to the provisions of Article 42, payments for the pre-financing may amount to 30 % of the European Union contribution for the three most recent years of the programme concerned. Where necessary, with regard to the availability of budgetary commitment, the pre-financing may be paid in two instalments. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 September 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 210, 31.7.2006, p. 82. (2) OJ L 170, 29.6.2007, p. 1. (3) OJ L 329, 13.12.2011, p. 1.